                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 AMANDA HUGHES,

         Plaintiff
                                                    Case No. 3:18-cv-00378-slc
               v.

 ANDREW MARSHALL SAUL,
 Commissioner of Social Security,

         Defendant.


     ORDER ON THE PARTIES' JOINT MOTION FOR RELIEF FROM JUDGMENT
         PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 60(B)(6)  .


       Pursuant to the parties' Joint Motion for Relief from Judgment Pursuant to Federal

Rule of Civil Procedure 60(b)(6), this Court now, upon substantive review, hereby enters

an order vacating the judgment entered September 30, 2019, and enters a new order under

sentence four of 42 U.S.C. § 405(g) vacating and reversing the Commissioner's decision

with a remand of the cause to the Commissioner according to the following terms. See

Shalala v. Schaefer, 509 U.S. 292,296 (1993); Melkonyan v. Sullivan, 501 U.S. 89, 97-98 (1991).

       On remand, the Appeals Council will remand the matter to an Administrative Law

Judge for a new administrative hearing at which plaintiff will be afforded the opportunity

to testify, submit additional evidence, and make arguments. The Administrative Law

Judge is to develop the administrative record as necessary and issue a de novo decision.

In particular the Administrative Law Judge should further evaluate the opinion evidence

in the record pursuant to 20 C.F.R. §§ 404.1527 and 416.927, including the opinions of
Dr. Herz and Dr. Warrior; further evaluate the plaintiff's residual functional capacity;

and, if necessary obtain additional vocational expert evidence. In re-evaluating Dr. Herz' s

opinion the ALJ will specifically consider the opinions set forth in the Statement of Work

Capacity at Ex. BSF, p. 4. In re-evaluating Dr. Warrior's opinion the ALJ will also consider

the opinions set forth in the Statement of Work Capacity, including the opinion that "Ms.

Hughes is able to understand, remember, and carry out simple one and two-step

instructions" at Ex. BSF, p. 6.

       The clerk is hereby instructed to enter judgment on a separate document pursuant

to Fed. R. Civ. P. 58(a).



                                  of January, 2020.


       Honorable Stephen L. Crocker
       United States Magistrate Judge
